DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are currently amended. Claims 5-7 are newly added. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, "approximately parallel direction to the stacking direction" in where the term “approximately” renders the claim indefinite.  The phrase "approximately parallel direction to the stacking direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the 
Claim 4 recites, in part, “the one or more slit channels of the cathode plane and the one or more slit channels of the anode plane face each other”. However claim 1, from which claim 4 depends, requires a number of the one or more slit channels in the anode layer and the cathode layer to be different. As such, it is unclear how the one or more slut channels of the cathode plate can face the one or more slit channels of the anode plane since either the anode layer or cathode layer will always have at least one slit channel which doesn’t face a slit channels of the opposite electrode layer thereby rendering claim 4 indefinite. For purposes of examination, the claim is interpreted as reading “at least one of the one or more slit channels of the cathode plane and at least one of the one or more slit channels of the anode plane face each other” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4 & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (JP 2005011660 A) in view of Yamamoto (US 2010/0075217 A1) and Koto (JP 2008103284 A, as provided in the IDS on 05/17/2021).
Regarding claim 1, Shimamura teaches an all-solid state battery comprising: a stack of a cathode layer (12), a solid electrolyte layer (14) and an alloy-based anode layer (13), wherein the cathode layer has a cathode plane on a side facing the solid electrolyte layer; wherein the alloy-based anode layer has an anode plane on a side facing the solid electrolyte layer; wherein the cathode plane and the anode plane of the stack have a long axis direction (i.e X/Y axis of fig. 1) and a short axis direction (i.e Y/X axis of fig. 1) (Figs. 1-2 & 14; [0049]-[0050], [0100], [0128]). Shimamura further teaches a length of slits (D) between each coating forming the cathode and alloy-based anode layers being 10% of the length of each side of the coating (L1) forming the cathode and alloy-based anode layers (Fig. 1; [0050]). It is noted that each coating forming the cathode and alloy-based anode layers can be equated to a square-shaped coating (Fig. 1; [0050]). 		However, Shimamura is silent as to (1) when the all-solid state battery is configured to contain a lithium source in the alloy-based anode layer after production of the all-solid state battery, a number of the one or more slit channels present in the alloy-based anode layer is larger than a number of the one or more slit channels present in the cathode layer; or when the all-solid-state battery is configured to contain a lithium source in the cathode layer after production of the all-solid state battery, a number of the one or more slit channels present in the cathode layer is larger than a number of the one or more slit channels present in the alloy-based anode layer; and (2) a confining structure (133) configured to confine the stack in an approximately parallel direction to a stacking direction.									prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.		
Regarding claims 2-3, Shimamura as modified by Yamamoto teaches the all-solid state battery of claim 1. Shimamura further teaches the at least one of the cathode plane and the anode plane being divided into two or more regions by the one or more slit channels, and wherein a value obtained by dividing a longest diameter of at least one of the two or more regions by a width thereof, which is perpendicular to the longest diameter, is 1 such that a shape of at least one of the two or more regions is a square (Fig. 1; [0049]).
Regarding claim 4, Shimamura as modified by Yamamoto teaches the all-solid state battery of claim 1. Shimamura further teaches both the cathode plane and the anode plane having the one or more slit channels, and wherein at least one of the one or more slit channels of the cathode plane and at least one of the one or more slit channels of the anode plane face each other (Fig. 2).
Regarding claim 6, Shimamura as modified by Yamamoto teaches the all-solid state battery of claim 1. Shimamura further teaches the one or more slit channels penetrating the solid electrolyte layer ([0050]).
Regarding claim 7, Shimamura as modified by Yamamoto teaches the all-solid state battery of claim 1. Yamamoto further teaches the one or more slit channels only being disposed in the alloy-based anode layer and lithium source being contained in the alloy-based anode layer after production of the battery ([0030] & [0091]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (JP 2005011660 A) and Yamamoto (US 2010/0075217 A1) and Koto (JP 2008103284 A, as provided in the IDS on 05/17/2021), as applied to claims 1-4 & 6-7 above, and further in view of Nakamura (US 2010/0003598 A1).
Regarding claim 5, Shimamura as modified by Yamamoto teaches the all-solid state battery of claim 1 but is silent as to the one or more slit channels of the cathode plane have a predetermined width inside the cathode plane, the predetermined width decreasing in a vicinity of an outer periphery of the cathode plane, the cathode plane being divided into two or more regions by the one or more slit channels, and adjacent regions being in contact at the outer periphery of the cathode plane.										Nakamura teaches a battery comprising an electrode comprising an electrode layer including a plurality of electrode patterns formed on at least one surface of a current collector such that at least one or more slit channels are formed in the electrode layer (Abstract; Fig. 1). Nakamura further teaches the one or more slit channels of the electrode layer having a predetermined width inside the electrode layer, the predetermined width decreasing in a vicinity .			  

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection as shown above. As instantly claimed, claims 1-4 & 6-7 are found to be obvious over the combined teachings of Shimamura, Yamamoto and Koto with claim 5 further being found obvious in view of Nakamura.					Thus, in view of the foregoing, claims 1-7 stand rejected.				 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727